Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/20 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tristan Fuierer on 11/19/2021.

The application has been amended as follows: 


In claim 1, line 2, replace “c” with -- a --.
In claim 1, line 4, replace “iii” with -- i --.
In claim 1, line 10, replace “iv” with -- ii --.
In claim 1, line 11, replace “d” with -- b --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Dacus; Walter et al., US 20130315703 A1 teaches:


But fails to teach:
.(i) at least two blade-sets stacked vertically along the central axis, each blade-set comprising a plurality of first blades that are equiangularly spaced about the central axis, wherein the at least two blade-sets are mounted upon a shaft with bearings along the central axis, wherein each first blade extends from a position proximate to the central axis out to a position distal to the central axis and has a concave shape that allows fluid to push on a concave side of each first blade, and (ii} a hydraulic brake system that is mounted upon the shaft with bearings; and (b) a second rotor system positioned in an annular region surrounding the first rotor system: in the central region, wherein the second rotor system comprises a plurality of second blades equiangularly spaced about the central axis, wherein each of the second blades is positioned substantially parallel to the central axis and attached to at least one blade-set of the first rotor system using at least two supporting struts, wherein the cross-section of the second blade is a substantially symmetrical airfoil shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745